CLD-343                                                  NOT PRECEDENTIAL


                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 13-3429
                                  ___________

                       JAMES D. SCHNELLER;
    FRIENDS OF JIM SCHNELLER FOR CONGRESS, C/O James D. Schneller,
                                                           Appellants

                                        v.

      PHILADELPHIA NEWSPAPERS INC, Its Owners and Employees;
     WILLIAM BENDER; DELAWARE COUNTY REPUBLICAN PARTY;
        PAT MEEHAN FOR CONGRESS; PATRICIA A. WECHSLER;
        ERNESTO S. ANGELOS; DONALD ADAMS; TERI ADAMS;
                  DELAWARE COUNTY PATRIOTS
               ____________________________________

                 On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                          (D.C. Civil No. 2:11-cv-05071)
                 District Judge: Honorable Lawrence F. Stengel
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                August 14, 2014

          Before: FUENTES, JORDAN and SHWARTZ, Circuit Judges

                             (Filed: August 25, 2014)

                                   _________

                                   OPINION
                                   _________

PER CURIAM
         James D. Schneller was an independent candidate for Congress in Pennsylvania’s

Seventh District in the 2010 general election. “Friends of Jim Schneller” was his

registered candidate committee. Schneller, for himself and his committee, filed a

complaint pro se1 against Philadelphia Newspapers, Inc. (“PNI”),2 a PNI reporter, the

Delaware County Republican Party, Pat Meehan for Congress, leaders of the

Independence Hall Tea Party, the Delaware County Patriots, and two other defendants

involved in a challenge to Schneller’s nomination papers. Schneller alleged that the

defendants defamed, libeled, and otherwise injured him by, inter alia, charging that

Democrats helped him get on the ballot, that he was a “spoiler” to split the Republican

vote, and that he engaged in improper conduct, including fraud and a violation of the

Federal Election Campaign Act.

         The defendants filed motions to dismiss the action. The District Court dismissed

all claims by Friends of Jim Schneller because Schneller, a non-lawyer, could not

represent his committee in federal court also. The District Court held that Schneller had

not set forth facts sufficient to state a claim under 42 U.S.C. § 1983 or related statutes,

noting, among other things, that no allegations supported his assertions that the

defendants were acting under color of state law or were state actors. Under a similar


1
    He sought to proceed in forma pauperis, but the District Court denied the motion.
2
  We use “PNI” for convenience, but we are aware that PNI no longer exists, that its
successor-in-interest filed for bankruptcy protection, and that a subsequent purchaser of
the company’s assets at auction is purported to be protected from the assumption of
liability for acts or omissions before the asset purchase (on October 8, 2010) by an asset
purchase agreement and the terms of the bankruptcy plan, see In re Phila. Newspapers,
LLC, 450 B.R. 99, 101 (E.D. Pa. Bankr. 2011).
                                              2
rationale, the District Court concluded that Schneller had not stated a claim under Bivens.

The District Court also held that Schneller had not sufficiently set forth facts to support

claims under 42 U.S.C. § 1985 or § 1986. The District Court declined to exercise

supplemental jurisdiction over Schneller’s state law claims. During the course of the

analysis, the District Court concluded that amendment would be futile. The District

Court entered its order on August 28, 2012.3

         Schneller filed a motion for reconsideration and a motion to proceed in forma

pauperis (“ifp”) on appeal on behalf of himself and Friends of Jim Schneller. On June

18, 2013, the District Court denied the motion for reconsideration, and, on July 2, 2013,

the District Court denied the motion to proceed ifp on appeal. Schneller filed two more

motions to proceed ifp on appeal, the second of which was docketed as a notice of

appeal.4

         In this Court, with the opening of his appeal, Schneller filed a motion to proceed

ifp. Also, after the District Court ruled on the motion for reconsideration that was the

basis for the stay, Schneller submitted a “motion for record transmittal and a briefing

schedule pursuant to trial action’s on pending motions” in which he recounted some of

the procedural history of his case, noting that there were no longer any pending motions




3
    Previously, the District Court had denied a motion to recuse filed by Schneller.
4
  Schneller also filed a motion for reconsideration of the July 2, 2013 order. We stayed
this appeal and directed the parties to file status reports pending its resolution.
Ultimately, the District Court denied it.

                                               3
in the District Court and requesting the transmittal of the record and the issuance of a

briefing schedule.

       Subsequently, the Clerk issued an order to notify Schneller that an attorney must

enter an appearance for Friends of Jim Schneller or the appeal would be dismissed as to

that entity. In response, Jim Schneller, on behalf of himself and Friends of Jim Schneller,

seeks reconsideration of the Clerk’s order. He contends that Friends of Jim Schneller

should be permitted to appear without an attorney because its agent, Schneller himself, is

a party to the action. He also argues that Friends of Jim Schneller is like a sole

proprietorship that should be permitted to proceed pro se. Schneller also maintains that

the Clerk’s ruling violated Local Rule 27.6 because the ruling goes beyond the

ministerial. Schneller also has filed argument in support of his appeal.

       We first consider the preliminaries. We grant Schneller’s motion to proceed ifp.

See Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948); Walker v.

People Express Airlines, Inc., 886 F.2d 598, 601 (3d Cir. 1989). We deny Schneller’s

motion for reconsideration of the Clerk’s order. The Clerk’s order merely notified him

that an attorney must enter an appearance for Friends of Jim Schneller or the appeal

would be dismissed as to that entity. The notice and warning did not breach the limits of

ministerial orders or otherwise violate the Local Rules. Also, at this point, we dismiss the

appeal as to the Friends of Jim Schneller because Schneller, a non-lawyer, cannot

represent that entity. Simbraw, Inc. v. United States, 367 F.2d 373, 373 (3d Cir. 1966)

(per curiam).



                                              4
       We note that Schneller’s motion for the transmittal of the record and the issuance

of a briefing schedule is akin to a status report, which the parties had been ordered to

provide. He recounted the then-recent procedural history and noted the District Court’s

order denying reconsideration. However, it is a motion insomuch as he also requested

that the record be transmitted from the District Court and a briefing schedule issue. The

record is available electronically, so there is no need for a transmittal of the record. We

deny that aspect of his motion as moot, and we also deny his request for the issuance of

briefing schedule.

       At this point, we also must dismiss as moot Schneller’s appeal from the order

denying him ifp status on appeal. Because we have granted Schneller’s motion to

proceed ifp on appeal, there is no relief we may give him through review of the District

Court’s order denying him ifp status on appeal. See Church of Scientology v. United

States, 506 U.S. 9, 12 (1992); see also Gen. Elec. Co. v. Cathcart, 980 F.2d 927, 934 (3d

Cir. 1992) (“‘Generally, an appeal will be dismissed as moot when events occur during

[its] pendency . . . which prevent the appellate court from granting any effective relief.’”).

       We otherwise have jurisdiction over this matter under 28 U.S.C. § 1291. Our

review of the order dismissing Schneller’s complaint is plenary. See McGovern v. City

of Phila., 554 F.3d 114, 115 (3d Cir. 2009). Generally, our review of an order denying a

motion for reconsideration is for abuse of discretion, but, to the extent the denial is based

on the interpretation and application of a legal precept, our review is plenary. See

Koshatka v. Phila. Newspapers, Inc., 762 F.2d 329, 333 (3d Cir. 1985). We also review

the dismissal of state law claims, a refusal to recuse, a denial of leave to amend, and how

                                              5
a district court controls its docket for abuse of discretion. See De Asencio v. Tyson

Foods, Inc., 342 F.3d 301, 311 (3d Cir. 2003); Securacomm Consulting, Inc. v.

Securacom Inc., 224 F.3d 273, 278 (3d Cir. 2000); Lum v. Bank of Am., 361 F.3d 217,

223 (3d Cir. 2004); In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982).

Upon review, we will summarily affirm because no substantial issue is raised on appeal.

See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       The District Court properly dismissed Schneller’s complaint. As the District

Court explained, 42 U.S.C. § 1983 does not provide a cause of action for “merely private

conduct.” Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999) (citation and

quotation marks omitted); see also Max v. Republican Comm. of Lancaster Cnty., 587

F.3d 198, 200-03 (3d Cir. 2009) (analyzing how and whether a political committee could

be considered a state actor). Although Schneller included allegations that defendants

were acting “under color of state law” and the like, many of the allegations were

conclusory, and none was sufficiently supported by factual information so as to be

plausible on its face.5 See Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       Similarly, Schneller’s allegations related to his conspiracy claims under 42 U.S.C.

§ 1985(1), (2), and (3) were conclusory. Stating that the defendants “conspired” and

“acted in concert” is not equivalent to pleading a conspiracy with sufficient factual matter


5
 Similarly, Schneller did not state a Bivens claim. See Brown v. Philip Morris Inc., 250
F.3d 789, 801 (3d Cir. 2001) (explaining that, among other things, a Bivens defendant
must be a federal actor).

                                                6
to state a plausible claim upon which relief can be granted. See Iqbal, 556 U.S. at 677-

78. Other than using terms like “conspired” and quoting sections of the statutory

provisions, Schneller did not include allegations that suggested that he has an actionable

claim under § 1985. Furthermore, Schneller did not allege, as he must to state a claim

under § 1985(3), that there was a race- or class-based invidious discriminatory animus for

the defendants’ action. See Farber v. City of Paterson, 440 F.3d 131, 135 (3d Cir. 2006).

Because a § 1985 violation is a predicate for relief under § 1986, Schneller’s § 1986

claims failed as well. See Rogin v. Bensalem Twp., 616 F.2d 680, 696 (3d Cir. 1980).

       Because no federal claims were actionable, the District Court did not abuse its

discretion in declining to entertain Schneller’s state law claims. See 28 U.S.C.

§ 1367(c)(3). We conclude that the District Court did not abuse its discretion in denying

leave to amend on the basis of futility, either. Also, we find no abuse of discretion in the

District Court’s decision to deny as moot Schneller’s motion to strike what was

essentially a reply brief that the District Court had considered in deciding the motions to

dismiss the complaint. The District Court did not err in denying reconsideration of its

rulings related to the dismissal of the complaint.

       The District Court also did not abuse its discretion in declining to recuse. The

arguments that Schneller presented did not warrant recusal. See, e.g., Securacomm

Consulting, Inc., 224 F.3d at 278 (“We have repeatedly stated that a party’s displeasure

with legal rulings does not form an adequate basis for recusal . . . .”). Furthermore, we

discern no evidence of partiality or bias in the record.



                                              7
       For these reasons, and on the basis of the District Court’s analysis, to the extent

that we have jurisdiction over this appeal, we will affirm the District Court’s judgment.

As we noted above, we dismiss the appeal as to the Friends of Jim Schneller and dismiss

the appeal of the District Court’s order denying Schneller permission to proceed ifp. We

also grant Schneller’s motion to proceed ifp on appeal and deny all of his other pending

motions.




                                              8